NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

ARNOLD J. FREEDMAN,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERAN
AFFAIRS, "
Respondent-Appellee.

2012-7098

Appeal from the United States Court of Appeals for
Veterans Claims in 10-4117, Judge Robert N. Davis.

ON MOTION

ORDER

The court received Arnold J. Freedman’s informal
brief out-of-time on May 14, 2012 and treated it as a
motion for an extension of time to file his informal brief.
Subsequently, Freedman filed a motion for a 7-day exten-
sion of time to file his informal brief. The Secretary does
not oppose the requests.

FREEDMAN V. DVA 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted Mr. Freedman’s brief is ac-
cepted for filing. The Secretary’s brief is due within 21
days from the date of filing of this order.

FoR THE CoURT

MAY_  4  /s! Jan Horbaly
Date J an Horb aly
Clerk

cc: Arnold J. Freedman
Corrine A. Niosi, Esq.

321

FlLED
un'ro:=m=m\s\=on
u`&\f+%¢z=_nsnnicinc:un

NAY 24 2012
JAN HOHBALV
CLERK